Citation Nr: 9931025	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-17 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a compensable evaluation for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and associate


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from December 1943 to June 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

Service connection for tinnitus was granted in an April 1998 
rating decision, and a noncompensable evaluation was 
initially assigned.  The veteran appealed this initial 
rating.  A noncompensable evaluation remains in effect and is 
the subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Board notes that the issue of entitlement to service 
connection for bilateral hearing loss is also addressed in 
the REMAND portion, following the decision below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal, as to the issue of entitlement to a 
compensable evaluation for bilateral tinnitus, has been 
obtained by the RO.

2.  The veteran has ringing in his ears almost all of the 
time.

3.  With respect to the veteran's bilateral hearing loss 
claim, it is plausible and capable of substantiation.



CONCLUSIONS OF LAW

1.  The schedular criteria for a maximum 10 percent 
evaluation for bilateral tinnitus have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.87, 
Diagnostic Code 6260 (1999).

2.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

With respect to the veteran's claim for a compensable 
evaluation for bilateral tinnitus, disability ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity attributable to specific injuries.  
38 U.S.C.A. 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.2 
(1999).

Controlling law provides that when a law or regulation 
changes during the pendency of an appeal, the criteria most 
favorable to the veteran apply, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  In effect, the veteran should be evaluated under 
both sets of criteria, with the more advantageous one 
utilized.  Id.  In this instance, with respect to the 
veteran's bilateral tinnitus, the schedular criteria 
addressing the ear are for application.  See 38 C.F.R. Part 
4, § 4.87 (1999).  The Board notes that by regulatory 
amendment effective June 10, 1999, changes were made to the 
schedular criteria for evaluating diseases of the ear.  See 
64 Fed. Reg. 25202 (May 11, 1999).

Specifically, prior to June 10, 1999, Diagnostic Code 6260 
(Tinnitus) provided for a maximum 10 percent evaluation for 
tinnitus, which was persistent as a symptom of head injury, 
concussion, or acoustic trauma.  See 38 C.F.R. Part 4, 
§ 4.87a (prior to June 10, 1999).

Currently, Diagnostic Code 6260 provides for a maximum 10 
percent evaluation for tinnitus, which is recurrent.  See 
38 C.F.R. Part 4, § 4.87 (1999).

II.  Factual Background

The veteran's service medical records are negative for 
complaints of ringing in the ears, although it was noted, in 
June 1944, that the veteran had pain in his ears from firing.  
The veteran also had a concussion in August 1945.  The 
veteran's Army Separation Qualification Record indicates that 
the veteran served as a medium artillery gun crewman, loading 
and firing a 155 mm. Howitzer gun, for 21 months in the 
European theater.

Upon VA examination in February 1998, the veteran reported 
that he had been exposed to artillery fire and blasts while 
in service, which affected his hearing.  The veteran also 
stated that he had developed ringing in both ears.  
Examination of the ears found the auricles to be normal, but 
the external canals showed some exostosis in both ears.  The 
veteran's tympanic membranes, tympanums, and mastoids were 
normal.  The diagnosis was tinnitus and sensorineural hearing 
loss in both ears.

At his hearing before a traveling Member of the Board 
(conducted in August 1999), the veteran testified that he had 
ringing in his ears most of the time, between 95 and 99 
percent of the time.  (Transcript (T.) at 2).  He also stated 
that the tinnitus was worse when he got up in the morning.  
(T. at 3).  The veteran clarified that he had ringing in both 
of his ears.  Id.  When asked if he was experiencing ringing 
in his ears at that time, the veteran responded in the 
affirmative.  Id.  When asked about his service, the veteran 
testified that he had been assigned to the 155th Artillery 
and that he had been a Howitzer gun loader for almost two 
years in combat.  (T. at 4).  The veteran's daughter pointed 
out the entry in her father's service medical records that 
documented his complaints of ear pain, in June 1944.  (T. at 
6).

III.  Application and Analysis

As to the veteran's claim of entitlement to a compensable 
evaluation for bilateral hearing loss, upon review of the 
evidence of record and the applicable schedular criteria, the 
Board finds that a 10 percent evaluation is warranted under 
the schedular criteria currently in effect.

Initially, the Board notes that the RO has not evaluated the 
veteran's bilateral tinnitus under the schedular criteria in 
effect on June 10, 1999.  Generally, controlling law would 
require that the Board return the veteran's claim as to this 
issue to the RO for initial consideration.  See Karnas v. 
Derwinski, supra.  However, the Board's present application 
of the current criteria in evaluation of the veteran's 
bilateral tinnitus does not prejudice the veteran in this 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Here, both the old and current criteria provide for a 
singular, maximum evaluation of 10 percent.  

In this respect, the Board notes that the record indicates 
that the veteran experiences almost constant ringing in both 
of his ears, between 95 and 99 percent, as estimated by the 
veteran.  Additionally, the veteran's tinnitus is worse in 
the morning, as opposed to the evening.  Accordingly, the 
Board finds that the veteran has tinnitus, which is 
recurrent.  As discussed above, Diagnostic Code 6260 
currently provides for a 10 percent evaluation for tinnitus, 
which is recurrent.  See 38 C.F.R. Part 4, § 4.87 (after June 
10, 1999).  Here, the veteran's disability picture due to 
bilateral tinnitus more nearly approximates the criteria now 
required for a 10 percent evaluation, as compared to a 
noncompensable evaluation.  See 38 C.F.R. Part 4, § 4.7 
(1999); 38 U.S.C.A. § 5107(b) (West 1991).

In reaching this conclusion, the Board stresses that a 10 
percent evaluation is the singular and, therefore, maximum 
evaluation provided for under applicable VA regulation in 
this instance.

As to the veteran's claim of service connection for bilateral 
hearing loss, upon review of the veteran's claims file, the 
Board finds that the veteran has submitted a plausible claim, 
capable of substantiation.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In this respect, the Board finds 
medical evidence of current bilateral hearing loss and 
service evidence that the veteran spent 21 months in the 
European theater, as a medium artillery gun crewman, loading 
and firing a 155 mm. Howitzer gun.  The veteran has related 
that he has experienced loss of hearing since that time.  See 
Savage v. Gober, 10 Vet.App. 488 (1997).


ORDER

A 10 percent disability rating is granted for the veteran's 
bilateral tinnitus, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.  

The claim for service connection for bilateral hearing loss 
is well grounded.


REMAND

Where a well grounded claim has been submitted, VA has a duty 
to assist the veteran in the development of facts pertinent 
to that claim.  38 U.S.C.A. § 5107(a) (West 1991).  
Accordingly then, the issue of entitlement to service 
connection for bilateral hearing loss will not be decided 
pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-February 1998 
treatment records or audiological 
evaluations, VA or private, associated 
with the veteran's bilateral hearing 
loss, should be obtained by the RO and 
incorporated into the claims file.

2.  A VA audiological evaluation should 
be scheduled and conducted in order to 
determine the nature and etiology of the 
veteran's bilateral hearing loss.  All 
suggested studies should be performed. 
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's current bilateral 
hearing loss is related to the veteran's 
service, including 21 months spent as a 
medium artillery gun crewman in Europe, 
loading and firing a 155 mm. Howitzer 
gun.

The claims files and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner in 
conjunction with the audiological 
evaluation.

The veteran should be advised that 
failure to report for the scheduled 
audiological evaluation may have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1999).

3.  The RO should carefully review the 
audiological evaluation report to ensure 
that it is in complete compliance with 
this remand, including all requested 
findings and opinions.  If not, the 
report should be returned to the examiner 
for corrective action.

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law and regulation, in light of 
the audiological evaluation report.  If 
the veteran's claim remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which should include a full 
discussion of actions taken on the 
veteran's claim and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals







